Citation Nr: 0512912	
Decision Date: 05/12/05    Archive Date: 05/25/05	

DOCKET NO.  03-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.   

2.  Entitlement to service connection for a chronic left 
ankle disability.   

3.  Entitlement to an increased (compensable) evaluation for 
a perforation of the right tympanic membrane.   

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of shrapnel wounds to the left knee, shoulder, 
chest, bilateral arms, and abdomen; and/or, an effective date 
earlier than October 31, 2000, for the award of service 
connection for that disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 and January 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

In a December 2000 decision, the RO determined that clear and 
unmistakable error existed in the evaluation assigned for 
residuals of a shell fragment wound of the right axilla, and 
awarded a 10 percent rating effective from March 1969.  That 
same decision deferred action on multiple claims, including 
the claim for an increased rating for residuals of shell 
fragment would of the right axilla.  Neither the November 
2001 nor the January 2003 rating decisions addressed this 
issue.  Therefore, the claim for increase for the right 
axilla is still pending before the RO.  As no RO decision on 
this issue has yet been rendered, this issue must be REFERRED 
to the RO for appropriate action.

In addition, the veteran's representative appears to have 
raised the issue of entitlement to service connection for 
hearing loss in the left ear.  As this issue has not been 
developed or decided by the RO, it too is REFERRED for 
appropriate action.

The Board further notes the veteran's VA Form 9 included only 
those issues listed on the cover page of this decision.  
Thus, although the Informal Hearing Presentation from the 
veteran's representative includes other issues, only those 
issues listed on the cover page of this decision are properly 
before the Board at this time.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased (compensable) evaluation for 
the residuals of shrapnel wounds to the left knee, shoulder, 
chest, bilateral arms, and abdomen, and/or an effective date 
earlier than October 31, 2000 for the award of service 
connection for that disability, is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Chronic defective hearing in the right ear is not shown 
to have been present in service, or for many years 
thereafter.  

2.  A chronic left ankle disability is not shown to have been 
present in service, or at any time thereafter.  

3.  The veteran currently exhibits no perforation of his 
right tympanic membrane.  


CONCLUSIONS OF LAW

1.  A chronic right ear hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in the right ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A chronic left ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for an increased (compensable) evaluation 
for a perforation of the right tympanic membrane have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
notice requirements of the VCAA require the VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence the VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

In the case at hand, in correspondence of October and 
November 2001, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence should be submitted by the veteran, what information 
and evidence would be obtained by the VA, and the need for 
the veteran to advise VA of or to submit any further evidence 
in his possession pertaining to his claims.  In addition, the 
veteran was provided a Statement of the Case in January 2003 
apprising him of various VA actions in his case.  

Although the October and November 2001 notices did not 
specifically mention what was needed to warrant an increased 
rating for the veteran's perforated membrane, the Board notes 
that the veteran was advised in the rating decision and 
Statement of the Case of the reasons for the denial.  
Moreover, the veteran is receiving the maximum rating 
assignable for that disorder.  Further, his only complaints 
with respect to his right ear pertain to the claim for 
service connection for hearing loss, a separate issue on 
appeal, and an issue fully covered by the VCAA notice 
letters.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records, and VA medical examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues on appeal, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claims, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

An audiometric examination conducted as part of a 
preinduction examination in October 1966 revealed pure tone 
air conduction threshold levels, in decibels, as follows:  

Hertz
500
1000
2000
3000
4000
6000
Right 
Ear
5 (20)
10 (20)
10 (20)
15 (25)
5 (10)
20 (30)
Left 
Ear
15 (30)
0 (10)
10 (20)
5 (15)
0 (5)
10 (20)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.]  

At the time of the aforementioned preinduction examination, 
no pertinent diagnoses were noted.  

In service clinical records of May 1968, it was noted that 
the veteran had sustained a perforation of his right tympanic 
membrane as the result of a rocket propelled grenade attack 
that same month.  

On service separation examination in March 1969, the veteran 
gave a history of hearing loss, though with no present 
complaint of such loss.  Additionally noted was a history of 
a shrapnel wound to the veteran's left ankle, as well as a 
perforation of the right tympanic membrane in May 1968.  

On physical examination, the veteran's ears and eardrums were 
within normal limits.  Clinical evaluation of the veteran's 
feet and lower extremities was likewise normal.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:  

Hertz
500
1000
2000
4000
Right Ear
5
5
10
0
Left Ear
10
5
10
15

At the time of service separation examination in March 1969, 
no pertinent diagnoses were noted.  

During the course of VA outpatient treatment in September 
2000, the veteran gave a history of a perforation of his left 
tympanic membrane.  On physical examination, both of the 
veteran's tympanic membranes were clear.  Examination of the 
lower extremities showed no evidence of any edema, and +2 
distal pulses.  Neurologic evaluation showed 5/5 strength in 
all four extremities, with +1 reflexes throughout, and no 
evidence of any sensory deficit.  

On VA medical examination in December 2000, the veteran gave 
a history of shrapnel injury to his left ankle in April 1968.  
However, according to the veteran, the shrapnel fragment 
"grazed off his shoe," and did not cause any damage.  When 
further questioned, the veteran stated that, at the time of 
the aforementioned incident, he had also suffered a 
perforation of his right tympanic membrane.  Reportedly, 15 
years ago, the veteran began noticing that he could hear 
better from his left ear than his right ear.  At that time, 
the veteran was apparently evaluated, and informed that the 
hearing in his right ear was "reduced" when compared to the 
left ear.  When further questioned, the veteran complained of 
right ear pain, which was aggravated by cold and wind.  Once 
again, the veteran noted reduced hearing in his right ear 
when compared to the left.  

On physical examination, the veteran's external ears were 
normal, without tophaceous deposits, deformities, or 
discharge.  Both tympanic membranes were intact, and there 
was no tenderness on manipulation of the external ears.  The 
pertinent diagnosis noted was shrapnel fragment wound to the 
left ankle, with no residual deformity noted.  

A private audiometric examination conducted in March 2001 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
500
1000
2000
3000
4000
6000
Right 
Ear
15
20
35
30
40
20
Left 
Ear
15
15
25
20
45
30

Noted at the time of audiometric evaluation was that the 
veteran's hearing test had been evaluated by a consulting 
audiologist, who identified test characteristics indicating a 
change/loss in the veteran's hearing which merited 
counseling.  

During the course of VA outpatient treatment in July 2001, 
the veteran's external auditory canals and tympanic membranes 
appeared normal.  Neurologic evaluation showed motor strength 
of 5/5 of both the upper and lower extremities, and no 
evidence of gross motor or sensory abnormalities.  

At the time of VA outpatient treatment in January 2002, the 
veteran gave a history of perforation of his left tympanic 
membrane.  A physical examination of the veteran's ears 
showed both external auditory canals and tympanic membranes 
to be within normal limits.  The veteran's extremities showed 
no evidence of any clubbing, cyanosis, or peripheral edema.  
Neurologic evaluation showed motor strength of 5/5 in both 
the upper and lower extremities, with no evidence of any 
gross motor or sensory abnormality.  

A VA outpatient treatment record dated in November 2002 
reveals that the veteran was seen at that time for an 
unrelated medical problem.  During the course of evaluation, 
the veteran once again gave a history of perforation of his 
left tympanic membrane.  A physical examination of the 
veteran's external auditory canals and eardrums was within 
normal limits.  Once again, there was no evidence of any 
clubbing, cyanosis, or peripheral edema of the lower 
extremities.  Neurologic evaluation showed motor strength of 
5/5 in both the upper and lower extremities, and no evidence 
of gross motor or sensory abnormalities.  

Analysis

Service Connection

The veteran in this case seeks service connection for chronic 
hearing loss in the right ear.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).  

In the present case, service medical records fail to document 
the presence of chronic defective hearing in the veteran's 
right ear.  While at the time of a service separation 
examination in March 1969, the veteran gave a history of 
"hearing loss," he denied any current hearing-related 
problem.  A physical examination of the veteran's ears 
conducted at that time was within normal limits, as was an 
audiometric evaluation, and no pertinent diagnosis was noted.  
The earliest clinical indication of the presence of defective 
hearing in the veteran's right ear is revealed by a private 
audiometric examination dated in April 2001, more than 30 
years following the veteran's discharge from service, at 
which time there was present an apparent mild sensorineural 
hearing loss.  Significantly, at no time has the veteran's 
right ear hearing loss been attributed in any way to his 
period of active military service.  Under the circumstances, 
and absent some demonstrated nexus between the veteran's 
current hearing loss and an incident or incidents of his 
period of active service, service connection for defective 
hearing in the right ear must be denied.  

Turning to the issue of service connection for a chronic left 
ankle disorder, the Board notes that service medical records 
show no evidence whatsoever of any such disability.  
Moreover, as of the time of a VA medical examination in 
December 2000, there was no evidence of any disorder or 
deformity of the veteran's left ankle.  The Board concedes 
that, at the time of the aforementioned examination, the 
veteran received a diagnosis of "shrapnel fragment wound to 
the left ankle...."  However, on physical examination, it was 
clear that the veteran did not, in fact, suffer a shrapnel 
wound to his left ankle.  In point of fact, the veteran 
himself, when questioned, stated that the shell fragment in 
question had "grazed off his shoe," and caused no damage to 
his left ankle.  Under the circumstances, and absent any 
demonstrated evidence of a chronic left ankle disability, 
service connection for that disorder must be denied.  



Increased Rating

Regarding the issue of an increased evaluation for a 
perforation of the right tympanic membrane, the Board notes 
that disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, it is clear that, based on a review of 
the veteran's service medical records, he did, in fact, 
sustain a perforation of his right tympanic membrane as the 
result of a rocket propelled grenade attack in May 1968.  
However, as of the time of a service separation examination 
in March 1969, both of the veteran's eardrums were within 
normal limits, and no pertinent diagnosis was noted.  On VA 
medical examination in December 2000, the veteran once again 
gave a history of a right tympanic membrane perforation in 
May 1968.  However, on physical examination at that time, 
both of the veteran's eardrums were intact, with no evidence 
of any tenderness on manipulation of the ears.  

The Board observes that, pursuant to applicable law and 
regulation, a noncompensable evaluation is warranted where 
there is evidence of perforation of the tympanic membrane.  
38 C.F.R. § 4.87 and Part 4, Code 6211 (2004).  This is the 
sole schedular evaluation available for service-connected 
perforations of the tympanic membrane, whether such 
perforations are "active," which is to say, clinically 
identifiable, or present only as residual scarring.  Under 
the circumstances, the noncompensable evaluation currently in 
effect for the veteran's service-connected residuals of 
perforation of the right tympanic membrane is appropriate, 
and an increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for defective hearing in the right ear is 
denied.  

Service connection for a chronic left ankle disability is 
denied.  

An increased (compensable) evaluation for a perforation of 
the right tympanic membrane is denied.  


REMAND

At the time of the aforementioned rating decision in January 
2003, the RO granted service connection and a noncompensable 
evaluation for the residuals of shrapnel wounds to the left 
knee, shoulder, chest, bilateral arms, and abdomen.  In 
correspondence of February 2003, the veteran was informed 
that the grant of service connection for the residuals of 
shrapnel wounds to the left knee, neck, shoulder, chest, 
bilateral arms, and abdomen constituted a full grant of the 
benefit sought on appeal.  The veteran was further informed 
that, should he wish to contest either the evaluation 
assigned or the effective date for the award of service 
connection, he must file a new Notice of Disagreement.  

In his Substantive Appeal received in March 2003, the veteran 
indicated that he had read the Statement of the Case, and was 
appealing, among other things, the issue of "service 
connection for shrapnel wounds to the left knee, neck, 
shoulder, chest, bilateral arms, and abdomen."  Inasmuch as 
service connection had previously been granted for that 
disability, the Board is of the opinion that the veteran's 
statement may reasonably be construed as a Notice of 
Disagreement, either with the evaluation assigned for the 
aforementioned residuals of shrapnel wounds, or the effective 
date for the award of service connection.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:  

1.  The RO should contact the veteran, 
and attempt to clarify whether he is 
appealing the evaluation assigned for the 
residuals of shrapnel wounds to the left 
knee, shoulder, chest, bilateral arms, 
and abdomen, and/or an earlier effective 
date for the award of service connection 
for that disability.  

2.  Following the above clarification, 
the RO should issue a Statement of the 
Case on the appropriate issue.  
Accompanying that Statement of the Case 
should be notice to the veteran of his 
appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claim.  The Statement of 
the Case must contain notice of all 
relevant action taken on the veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issue under consideration by the filing of a timely 
Substantive Appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


